Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending in this application

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke (2833115).
Regarding claims 1 and 11, Clark discloses a combustor (fig 1) for use in a gas turbine engine (col 1, lines 15-17), the combustor comprising: a radially inward heat shield panel/combustor shell (b, fig 2); and a radially outward heat shield panel/combustor shell (a, fig 2) located radially outward of the radially inward heat shield panel/combustor shell , the radially inward heat shield panel/combustor shell  and the radially outward heat shield panel/combustor shell  being in a facing spaced relationship defining a combustion chamber (area between a and b is a combustion chamber) therebetween, wherein at least one of the radially inward heat shield panel/combustor shell  and the radially outward heat shield panel/combustor shell  has a non-axisymmetric shape (both a and b have a non-

Regarding claims 2 and 12, Clark discloses wherein the radially inward heat shield panel/combustor shell has a non-axisymmetric shape (both the inner and outer heat shield are corrugated and therefore non-axisymmetric).

Regarding claims 3, 4, 13, and 14, Clark discloses wherein the radially outward heat shield panel/combustor shell has a non-axisymmetric shape (both the inner and outer heat shield are corrugated and therefore non-axisymmetric).

Regarding claims 8 and 18, Clark discloses wherein at least one of the radially inward heat shield panel/combustor shell and the radially outward heat shield panel/combustor shell is non-linearly shaped (both of the walls are non-linear, fig 2).

Regarding claims 9 and 19, Clark discloses a plurality of fuel injectors (g, fig 2) oriented circumferentially around center line of the combustor, each of the fuel injectors including a pilot nozzle (f, fig 2) projecting into the combustion chamber, wherein a fuel injector nozzle plane is located at a circumferential location of each of the plurality of fuel injectors and a distance between the radially outward heat shield panel/combustor shell  and the radially inward heat shield panel/combustor shell  is at a maximum proximate the fuel injector nozzle plane (radial distance between the wall a and b is at its maximum along the radial plane with the nozzles, thus it meets the limitation of this claim, fig 2).

Regarding claim 10, Clark discloses wherein a fuel injector nozzle (f, fig 2) midpoint radial plane is located at a circumferential location between two of the fuel nozzle planes, and wherein a distance between the radially outward heat shield panel and the radially inward heat shield panel is at a minimum proximate the fuel injector nozzle midpoint radial plane (fig 2, the radial line at the midpoint between each nozzle is at the minimum distance between the radially inner and outer heat shields).

Claims 1, 7, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sedgwick (3956886).
Regarding claims 1 and 11, Sedgwick discloses a combustor for use in a gas turbine engine (abstract), the combustor comprising: a radially inward heat shield panel/combustor shell (12, fig 2); and a radially outward heat shield panel/combustor shell (13, fig 2) located radially outward of the radially inward heat shield panel/combustor shell , the radially inward heat shield panel/combustor shell  and the radially outward heat shield panel/combustor shell  being in a facing spaced relationship defining a combustion chamber therebetween (area in between the two define an annular combustion chamber), wherein at least one of the radially inward heat shield panel/combustor shell  and the radially outward heat shield panel/combustor shell  has a non-axisymmetric shape (both are non-axisymmetric because it is impossible to have a series of lines be axisymmetric), wherein the non-axisymmetric shape remains the same along a full length of the combustor (the tiles are oriented the same the entire length of the combustion chamber so the shape would be the same).

Regarding claims 7 and 17, Sedgwick discloses wherein at least one of the radially inward heat shield panel/combustor shell  and the radially outward heat shield panel/combustor shell  is linearly shaped (heat shields 12 and 13 are both linear).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Wagner (8707708).
Regarding claims 5 and 15, Clark does not disclose wherein the radially inward heat shield panel/combustor shell has an axisymmetric shape.
Wagner teaches a combustion chamber wherein the radially inward heat shield panel/combustor shell has an axisymmetric shape (col 6, 40-45, it says that the contours can be on only the inside or outer side wall, removing the contours would make the wall axisymmetric).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combustion chamber shape of Clark by having the radially inner heat shield have an axisymmetric shape based on the teachings of Wagner. Having one wall be contoured and one wall be axisymmetric would make the combustion chamber easier to manufacture while still retaining the improved combustion of a contoured chamber.


Wagner teaches a combustion chamber wherein the radially outward heat shield panel/combustor shell has an axisymmetric shape (col 6, 40-45, it says that the contours can be on only the inside or outer side wall, removing the contours would make the wall axisymmetric).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combustion chamber shape of Clark by having the radially outer heat shield have an axisymmetric shape based on the teachings of Wagner. Having one wall be contoured and one wall be axisymmetric would make the combustion chamber easier to manufacture while still retaining the improved combustion of a contoured chamber.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Schreiber (8646279).
Regarding claim 20, Clarke discloses designing an annular combustor for a gas turbine engine (col 1, lines 15-17) by identifying a nominal shape (the nominal shape would be the centerline of the inner and outer extensions of the combustor panels) of a surface of the annular combustor (walls a, b, fig 2) defined by one or more axisymmetric combustor panels arranged circumferentially; providing at least one non-axisymmetric heat-shield panel (both a and b are non-axisymmetric); positioning a portion of the non-axisymmetric heat shield panel closer to the combustion chamber than nominal near one of the cold zones (fig 2, the cold zones are the areas between the nozzles, and that’s where the heat shields are closest to the centerline); and positioning a portion of the non-axisymmetric heat shield panel further from the combustion chamber than nominal near one of the hot zones (the areas right around the nozzles would be the hottest, meaning that the larger zones around the nozzles are the hottest), wherein the non-axisymmetric heat shield panel has a non-axisymmetric shape, and wherein 
Clarke does not explicitly disclose designing the combustor by identifying the one or more hot zones that have a higher temperature than one or more cold zones in the combustion chamber, and then intentionally placing a portion of the non-axisymmetric heat shield panel further from the chamber than nominal near one of the hot zones, and placing the heat shield panel closer to nominal near one of the cold zones.
Schreiber teaches a method of designing an annular combustor for a gas turbine engine, comprising the steps of identifying one or more hot zones in the combustion chamber that have a higher temperature than one or more cold zones in the combustion chamber (col 5, lines 29-45, the fuel flames are the hottest portion of the combustor, so building the bulge around it ); and positioning a portion of the non-axisymmetric heat shield panel closer to the combustion chamber than nominal near one of the cold zones (B, fig 3), and positioning a portion of the non-axisymmetric heat shield panel further from the combustion chamber further from the combustion chamber than nominal near one of the hot zones (A, fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the combustion chamber of Clark based upon the hot and cold combustion zones of the chamber based on the teachings of Schreiber. Doing so would lead to a reduction in combustion perturbations spreading across the entire annulus (col 5, lines 28-35), as taught by Schreiber.

Response to Arguments
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see remarks, filed 12/02/2020, with respect to the drawing objections with relation to claims 5, 6, have been fully considered and are persuasive.  The objection of 9/4/2020 has been withdrawn. 
Applicant’s arguments, see remarks, filed 12/03/2020, with respect to the rejection(s) of claim(s) 1, 11, and 20 under U.S.C 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Clarke.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V MEILLER/Examiner, Art Unit 3741                                                                                                         /ALAIN CHAU/                                                                                                          	Primary Examiner, Art Unit 3741